Citation Nr: 0716249	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-32 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) death benefits.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.M.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1968.  He died in August 2001.  The appellant is claiming 
that she is the surviving spouse of the veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 administrative decision 
of the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO determined that the 
appellant is not the surviving spouse of the veteran.


FINDINGS OF FACT

1.  The veteran was legally married to [redacted], by ceremony, 
in June 1965 in Alabama.  They were never divorced.

2.  They veteran lived with the appellant, in Alabama, 
beginning sometime in 1983.

3.  The veteran's wife, [redacted], died in January 2001.

4.  The veteran died in August 2001.




CONCLUSION OF LAW

The veteran and the appellant were married, by means of a 
common law marriage, at the time of the veteran's death for 
less than one year and the appellant may not be recognized as 
the veteran's dependent spouse for VA benefit purposes.  
38 U.S.C.A. §§ 101, 103, 1102, 1304 (West 2002); 38 C.F.R. §§ 
3.1, 3.50, 3.52, 3.54, 3.205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from June 1966 to March 
1968.  A review of his service medical records (SMRs) shows 
that he listed [redacted] as his wife and next of kin at the 
time of his entrance physical examination in 1966.  He 
submitted his initial claim for VA disability compensation 
benefits in April 1968.  He reported that he was married to 
[redacted] on his application for benefits.

The veteran was granted service connection for schizophrenia 
and awarded a 100 percent disability rating by way of a 
rating decision dated in April 1968.  The veteran later 
submitted documentary evidence of his June 1965 marriage to 
[redacted] in May 1968.  The marriage took place in Alabama.  

The veteran's disability rating for his service-connected 
schizophrenia was reduced to 50 percent in June 1970.  

The veteran submitted evidence of his marital and dependents' 
status in January 1975.  He reported that he was still living 
with his wife and listed his four children of his marriage.  
He provided copies of birth certificates of the four 
children; each birth certificate listed [redacted] as the 
mother.

The veteran submitted a Financial Status Report (FSR) in May 
1975.  He reported that he was employed as a maintenance man 
at a Holiday Inn.  His wife, [redacted], also signed the FSR.

The veteran's disability rating for his service-connected 
schizophrenia was reduced to 30 percent in February 1978.  

The veteran again reported on his marital and dependents' 
status in December 1978.  He reported that he was living with 
his spouse and children at that time.

The veteran was afforded a VA examination in March 1985.  He 
was noted to be unemployed at that time and had been for the 
past 5 years.  The veteran was said to be living with his 
wife and children although it was also noted that he 
sometimes fought with them.

The veteran's wife, [redacted], submitted a claim for 
apportionment of the veteran's benefits in January 1987.  She 
said that they had been separated for a year, but not 
"legally" separated.  The veteran lived apart from her.  
She said that the veteran's check came to her address and he 
would pick it up on the first of the month.  Her claim was 
denied for failure to provide additional evidence in March 
1987.

The Board notes that correspondence was sent to the veteran 
at the same address used by [redacted] in the development of 
the apportionment claim.  Additional correspondence was sent 
to the veteran at that address over the next several years.  
In particular, the veteran was requested to provide the 
social security number for [redacted] and he responded with the 
information in July 1991.  

The RO wrote to the veteran and asked him to verify the 
status of his spouse and children in February 1996.  The 
veteran responded by noting that he no longer had any 
dependent children.  He listed [redacted] as his wife and that 
noted their marriage from June 1965.  The RO's correspondence 
was sent to the same address as that used by [redacted].  In 
addition, the veteran continued to receive additional 
compensation for his spouse, identified only as [redacted].

The veteran submitted a VA Form 21-527 as a claim for 
nonservice-connected disability pension benefits in August 
2001.  He listed a previous marriage to [redacted] from 
September 1966 [sic] that was terminated by her death in 
February 2001.  He did not list the appellant as his current 
spouse.  

The appellant submitted her claim for benefits in August 
2001.  She completed a VA Form 21-534 as her application for 
benefits.  The appellant noted that [redacted] had been married 
to the veteran and the marriage was terminated with her death 
in February 2001.  The appellant listed her marriage to the 
veteran from 1983 until his death.  She also reported that 
she lived continuously with the veteran from the date of 
their marriage until his death.  The appellant said that she 
met the veteran when he was separated from his wife and that 
he never went back to her.  

The appellant submitted a copy of the Certificate of Death 
that reported the veteran's death in August 2001.  The 
veteran was listed as being widowed and D.G. was listed as 
the informant.  

Associated with the claims folder is a claim for VA burial 
benefits submitted by D.G. in May 2002.  D.G. identified 
herself as the veteran's daughter.   

The appellant submitted a statement regarding her status as 
the common law wife of the veteran as well as statements from 
her sister and daughter in support of her claim in March 
2003.  The appellant said that she and the veteran began to 
live as man and wife in June 1983.  She listed the veteran's 
and her employers in the years they lived together.  She also 
listed the addresses where they had lived.  The appellant 
said she had never been married to anyone else and did not 
have any children with the veteran.  She noted the veteran's 
marriage to [redacted] and that the marriage was terminated by 
[redacted]'s death.  

The appellant submitted a statement from her sister, E.J.  
The sister said she first met the veteran in September 1992.  
She said that she would see him on many occasions to include 
family celebrations such as birthdays.  She considered the 
veteran and her sister as husband and wife and that they held 
themselves out to the community as married.  She said that 
they lived together continuously until the veteran's death.  
The sister said that the veteran did not have any other 
marriages.  

The other statement was from the appellant's daughter, M.M.  
She said she had known the veteran since June 1983 and that 
he and her mother lived together from 1983 until his death.  
She lived with the veteran and her mother and said that he 
cared for her over the years.  She also said that the veteran 
did not have any other marriages.  

The appellant's claim was denied by way of an administrative 
decision dated in August 2003.  The RO noted that the veteran 
was married to [redacted] until her death in 2001.  The RO 
further noted that the veteran was not free to engage in a 
common law marriage until after his wife's death in February 
2001 [sic].  The RO found that a common law marriage, between 
the veteran and the appellant, did exist from March 1, 2001.

The appellant and M.M. presented testimony at a Travel Board 
hearing in December 2005.  The appellant acknowledged that 
she never was "legally" married to the veteran by way of a 
license and ceremony.  She said that they met at a Holiday 
Inn and began dating.  She asked the veteran to move in with 
her and he did in 1983.  They lived together from that time.  
She said that she and the veteran considered their 
relationship to be a common law marriage.  She also testified 
that the veteran wanted them to be married but that his wife 
would not give him a divorce.  The appellant said she did not 
know that the veteran was married to [redacted] when they first 
met.  She found out after the veteran had moved in with her.  
She said that they purchased a car together but nothing else 
as the veteran was afraid that his wife would claim ownership 
of anything he might purchase.  The appellant testified that 
they did not separate once they lived together until the 
veteran died.  She also said that they did not have any 
children together but that he helped raise her children.  

The appellant said she was with the veteran when he died.  
She agreed to let his daughter handle the funeral 
arrangements.  However, she said she was considered the next 
of kin.  M.M. testified as to how the veteran cared for the 
children.  The appellant later testified that it was sometime 
in 1986 when she learned that the veteran was married.  The 
appellant also testified that they lived in Alabama the 
entire time.  

The Board obtained information on the death of [redacted] from 
the Social Security Death Index in April 2007.  Social 
Security reported her death as having occurred in January 
2001.

II.  Analysis

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2006).

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 C.F.R. § 3.1(j) (2006).  

In claims for benefits, "[a] surviving spouse may qualify 
for pension, compensation, or dependency and indemnity 
compensation if the marriage to the veteran occurred before 
or during his or her service or, if married to him or her 
after his or her separation from service, before the 
applicable date stated in his [sic] section."  38 C.F.R. 
§ 3.54 (West 2006).  Death pension may be paid to a surviving 
spouse who was married to the veteran: (1) one year or more 
prior to the veteran's death, or (2) for any period of time 
if a child was born of the marriage, or was born to them 
before the marriage, or (3) prior to May 8, 1985, in cases 
where the veteran served during the Vietnam era.  Id.  

Death compensation may be paid to a surviving spouse who, 
with respect to the date of marriage could have qualified as 
a surviving spouse for death compensation under law 
administered by VA in effect on December 31, 1957, or who was 
married to the veteran: (1) before the expiration of 15 years 
after termination of the period of service in which the 
injury or disease which caused the veteran's death was 
incurred or aggravated; (2) one year or more prior to the 
veteran's death, or (3) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. § 1102 (West 2002); 38 C.F.R. 
§ 3.54(b).  

Dependency and indemnity compensation (DIC), payable under 
38 U.S.C.A. § 1310(a) may be paid to the surviving spouse of 
a veteran who died on or after January 1, 1957, who was 
married to the veteran: (1) before the expiration of 15 years 
after termination of the period of service in which the 
injury or disease which caused the veteran's death was 
incurred or aggravated; (2) one year or more prior to the 
veteran's death, or (3) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. § 1304 (West 2002); 38 C.F.R. 
§ 3.54(c).  

In general, a valid marriage may be established by various 
types of documentary evidence together with the claimant's 
certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage, provided 
that such facts, if they were to be corroborated by the 
evidence, would warrant acceptance of the marriage as valid.  
38 C.F.R. § 3.205(a) (2006).  In jurisdictions where 
marriages other than by ceremony are recognized, the marriage 
may be established by the affidavits or certified statements 
of one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as a result of the relationship.  38 
C.F.R. § 3.205(a)(6).  This evidence should be supplemented 
by affidavits or certified statements from two or more 
persons who know, as the result of personal observation, the 
reputed relationship which existed between the parties to the 
alleged marriage including the periods of cohabitation, 
places of residences, whether the parties held themselves out 
as husband and wife, and whether they were generally accepted 
as such in the communities in which they lived.

Where an attempted marriage is invalid by reason of legal 
impediment, VA law allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103 (a); 38 C.F.R. § 3.52 
(2006).  

To establish a common-law marriage in Alabama, (1) there must 
be a present agreement or mutual understanding to enter into 
the marriage relationship, (2) the parties must be legally 
capable of making the contract of marriage, and (3) there 
must follow cohabitation as man and wife and (4) a public 
recognition of that relationship.  Luther v. M & M Chem. Co., 
475 So. 2d 191 (Ala. Civ. App. 1985).

All parties in this case lived in Alabama.  The pertinent 
actions all took place within the state of Alabama.  In this 
case the evidence is beyond dispute that the veteran was 
legally married to [redacted] from June 1965 until her death in 
January 2001.  Under the laws of the State of Alabama, this 
represented a valid impediment to any common law marriage by 
the veteran during that period of time. 

The Alabama Supreme Court has addressed the issue involving 
the impediment of a valid marriage and a later common law 
marriage.  In Rickard v. Trousdale, 508 So.2d 260 (Ala. 1987) 
the parties entered into a ceremonial marriage in September 
1976.  However, at that time Mr. Trousdale was already 
married to another woman.  The court said that the second 
marriage was null and void for bigamy.  Id. at 260.  The 
court went on to recognize that the parties could have a 
valid common law marriage once the impediment of the prior 
marriage was removed.

In that case, Mr. Trousdale obtained a divorce from his first 
wife, thus removing the impediment, and he and his common law 
wife continued to live together as husband and wife.  

In a second case, the wife had a ceremonial marriage in 1944 
and was never divorced.  She then began living with her 
second "husband" in 1946.  The court noted that the wife 
was not capable of entering into the second marriage because 
of the valid first marriage.  However, her first husband died 
in 1983.  She and her second husband continued to live as 
husband and wife for more than a year prior to the second 
husband's death.  The Alabama Supreme Court held that the 
impediment to the common law marriage was removed at the time 
of the first husband's death in 1983 and that the couple 
continued to live together and hold themselves out as husband 
and wife.  See Boswell v. Boswell, 497 So.2d 479 (Ala. 1986).  

In applying the above decisions to the current appeal the 
Board finds that, under Alabama law, the veteran's first 
marriage to [redacted] was a legal impediment to establishing a 
valid common law marriage.  It does not matter whether the 
appellant was aware of the valid marriage at the time she and 
the veteran began living together.  Both parties are required 
to meet the criteria of intent and capacity.  The veteran did 
not have the capacity to engage in a common law marriage, as 
required by Alabama law, by virtue of his prior marriage.  
The impediment to a common law marriage between the veteran 
and the appellant was removed once [redacted] died in January 
2001.  Thus given the status of the law and the facts, the 
veteran and the appellant could not establish a valid common 
law marriage prior to January 2001.

The Board also finds, like the RO, that a valid common law 
marriage was established after the death of [redacted].  The RO 
found an effective date of March 1, 2001; however, this was 
based on the incorrect reporting of the date of death for 
[redacted].  The veteran had the capacity to enter into the 
common law marriage with the appellant once his first wife 
died.  Given that he and the appellant satisfied the other 
criteria for a common law marriage from January 2001, the 
Board finds that a valid common law marriage was in existence 
from that time.  This finding is in keeping with the cases 
interpreting Alabama law and cited supra.  

For the purposes of this decision an exact date is not 
required to be determined as the total period of marriage is 
less than one year with the veteran's death in August 2001.

In reviewing the marriage dates required to establish a 
surviving spouse's entitlement to potential benefits, the 
Board finds that the appellant does not meet any of the 
necessary criteria.  In regard to death pension, she was not 
married to the veteran for a year, there were no children 
born of the marriage, and she was not married to the veteran 
prior to May 8, 1985 - the common law marriage could not be 
established prior to January 2001.

As to death compensation, the appellant was not married to 
the veteran before 15 years after termination of his service, 
which was in March 1968, she was not married to him for one 
year or more, and there were no children from the marriage.  
Finally, she is not entitled to status as surviving spouse 
for DIC purposes as she did not satisfy the same criteria as 
required for death compensation.

The Board is aware of the appellant's contentions of her 
longstanding relationship with the veteran and how she, and 
her family, viewed them to be husband and wife for a number 
of years.  However, the Board is limited in its decision to 
the application of the law of the state involved, Alabama in 
this case, and how that state determines the status of a 
valid marriage.  In this case, the state law directs a 
conclusion that the veteran's prior legal marriage was an 
impediment to establishing a common law marriage until the 
death of the veteran's first wife in January 2001.  Although 
a valid common law marriage, between the appellant and the 
veteran, was in existence from that time, the length of the 
marriage was not sufficient to satisfy the legal criteria to 
establish entitlement to benefits as a surviving spouse.

Because the appellant is not deemed to be a "surviving 
spouse", there is no authority in the law for payment of the 
benefits the appellant seeks.  The claim must be denied.  See 
Sabonis, 6 Vet. App. 426, 430 (1994) (in cases where it is 
the law, and not the evidence, that is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).

The Board recognizes that the Veterans Claims Assistance Act 
of 2000 (VCAA), (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006)) 
now affects the manner in which most claims are adjudicated 
by VA.  Nevertheless, in cases such as this one, where the 
disposition of the claim turns on the law and not on the 
facts, further action under the VCAA is not required.  See 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000); Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).

ORDER

The appeal is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


